Exhibit 10.1 

Total System Services, Inc.

Board of Directors Compensation for Non-Employee Directors

(Effective May 2019)  

 

 

 

 

Cash Compensation

 

 

Annual Board Retainer

$

85,000

Annual Committee Member Retainers

 

 

Audit Committee

$

15,000

Compensation Committee

$

10,000

Technology Committee

$

10,000

Corporate Governance and Nominating Committee

$

7,500

Annual Committee Chair Retainers*

 

 

Audit Committee

$

15,000

Compensation Committee

$

10,000

Technology Committee

$

10,000

Corporate Governance and Nominating Committee

$

13,750

Annual Lead Director Retainer

$

22,500

 

*   Note: The committee chair receives both an annual committee member retainer
and an annual committee chair retainer.

Equity Compensation

Annual equity award with a fixed value of $145,000, awarded in the form of fully
vested stock options or in the form of fully vested shares or any combination
thereof at the director’s choice.   

 



